  Case 3:19-cv-00441-GNS Document 1 Filed 06/18/19 Page 1 of 4 PageID #: 1




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION
                            Electronically Filed

                     Removed from Jefferson Circuit Court
                        Civil Action No. 19-CI-002797

                              )
KATHLEEN TAYLOR,              )
                              )
          Plaintiff,          )
                              )
     v.                       ) Action No.: 3:19-cv-441-GNS
                              )
CAL TEX TRANSPORTATION, INC., ) Judge Chief Judge Greg N. Stivers
                              )
AND                           ) Magistrate
                              )
LUIS M. GALVAN,               )
                              )
          Defendants.         )
                              )



                             NOTICE OF REMOVAL



      Pursuant to 28 U.S.C. §§ 1332, 1441, Defendant Cal Tex Transportation,

Inc., removes to the U.S. District Court for the Western District of Kentucky,

Louisville Division, the action styled Kathleen Taylor v. Cal Tex Transportation,

Inc., et al., Civil Action No. 19-CI-002797, which is currently pending before the

Jefferson Circuit Court, Jefferson County, Kentucky. In support of its Notice of

Removal, Defendant states:

      1.    On or about May 7, 2019, Plaintiff Kathleen Taylor filed a Complaint

in the Jefferson Circuit Court, bearing Civil Action No. 19-CI-002797.
  Case 3:19-cv-00441-GNS Document 1 Filed 06/18/19 Page 2 of 4 PageID #: 2




      2.     Plaintiff Kathleen Taylor is, and was at all times relevant to this

litigation, a resident of the Commonwealth of Kentucky. See Complaint, at ¶ 1.

      3.     Defendant Cal Tex Transportation, Inc. (“Cal Tex”), is a corporation

organized and existing under the laws of the State of Texas with a principal place

of business in Houston, Texas.

      4.     Cal Tex was served with a copy of the Summons and Complaint on

or about May 31, 2019, via certified mail.

      5.      Defendant Luis M. Galvan is an individual who is a citizen of the

State of Texas. See Complaint, at ¶ 2. Defendant Luis M. Galvan has not been

served with process.

      6.     Because Defendant Luis M. Galvan has not yet been served with

process, he is not required to provide consent for removal. Brierly v. Alusuisse

Flexible Packaging, Inc., 184 F.3d 527, 533 n.3 (6th Cir. 1999).

      7.     This action is one that Defendant Cal Tex may remove to this Court

pursuant to the provisions of 28 U.S.C. § 1441(b) because it is an action between

citizens of different states.

      8.     Though Plaintiff’s Complaint does not identify a specific amount of

damages, Plaintiff counsel refused to stipulate his client’s damages in this

litigation will be less than $75,000.00, exclusive of interest and costs.

Accordingly, on information and belief the amount in controversy in this

litigation, exclusive of interest and costs, is greater than $75,000 and exceeds

the jurisdictional threshold required by 28 U.S.C. §1332(a).




                                        2
  Case 3:19-cv-00441-GNS Document 1 Filed 06/18/19 Page 3 of 4 PageID #: 3




      9.      This Notice of Consent to Removal is filed within thirty (30) days

after Cal Tex was served and/or received the Complaint and Summons as

required by 28 U.S.C. § 1446(b).

      WHEREFORE, Defendant Cal Tex Transportation, Inc., removes this

action to the United States District for the Western District of Kentucky at

Louisville.

                                            Respectfully submitted,


                                            /s/ William T. Donnell
                                            William T. Donnell
                                            Richard V. Evans
                                            WHITTENDONNELL
                                            700 N. Hurstbourne Pkwy
                                            Suite 112
                                            Louisville, KY 40222
                                            P: 502-430-1016
                                            F: 502-430-1083
                                            wdonnell@louisvillecounsel.com
                                            revans@louisvillecounsel.com
                                            Counsel for Defendant Cal Tex
                                            Transportation, Inc.




                                        3
  Case 3:19-cv-00441-GNS Document 1 Filed 06/18/19 Page 4 of 4 PageID #: 4




                         CERTIFICATE OF SERVICE

    I certify that on the 18th day of June, 2019, I served a copy this Notice of
Removal via U.S. Mail, postage prepaid, on the following counsel of record:

      T. PAUL CHUMBLEY
      Isaacs & Isaacs, PSC
      1601 Business Center Ct.
      Louisville, KY 40299
      Counsel for Plaintiff


                                           /s/William T. Donnell
                                           Counsel for Defendants




                                       4
